Citation Nr: 1308684	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  09-08 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps (USMC) from January 1966 to January 1968.  He also had service in the Republic of Vietnam (Vietnam).  He is the recipient of the National Defense Service Medal (NDSM), the Vietnam Campaign Medal (VCM), the Vietnam Service Medal (VSM) with one star, and the Marksman Badge.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for PTSD, sleep apnea, coronary artery disease (CAD) and declined to reopen the Veteran's claim of entitlement to service connection for diabetes mellitus, Type II (DM II).  The Veteran submitted a Notice of Disagreement with these determinations in July 2008, and timely perfected his appeal in March 2009.

In February 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ), sitting at the RO in San Juan, Puerto Rico.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

In August 2011, the Veteran's claims came before the Board.  At that time, the claims of entitlement to service connection for sleep apnea and CAD were denied.  The Veteran's petition to reopen his previously denied claim of entitlement to service connection for DM II was reopened and this claim (on the merits), as well as the claim of entitlement to service connection for PTSD, were remanded to the Appeals Management Center (AMC) for additional evidentiary development.

Virtual VA

The Board has also reviewed the Veteran's electronic Virtual VA file.  No additional evidence has been associated therewith.
Recharacterization of Issue

The Board notes that the Veteran initially filed his claim of entitlement to service connection for PTSD.  Although not claimed by the Veteran, the Board has expanded his original claim to include all anxiety disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for his mental affliction, whatever it is.]

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United States Court of Appeals for Veterans Claims (Court) held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  Although the RO, which was previously without the benefit of Clemons, initially denominated the claim as one of entitlement to service connection for PTSD, the Board finds that the Veteran was not prejudiced thereby.  Following the Board's August 2011 Decision, the AMC issued a Supplemental Statement of the Case (SSOC) in July 2012, which recharacterized the Veteran's claim as one for an acquired psychiatric disorder, to include PTSD.  As such, the issue at bar has been expanded and the Veteran has been provided with appropriate notice thereof.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently suffers from PTSD that is the result of a disease or injury during active duty service.

2.  The preponderance of the evidence is against a finding that the Veteran currently suffers from an acquired psychiatric disorder that is the result of a disease or injury during active duty service.

CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a letter dated in January 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2012) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not identified any private medical records relevant to his claim.  Further, at no time has the Veteran referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The Board also reviewed the Veteran's electronic Virtual VA file, to which no additional, relevant records had been added since the issuance of the July 2012 SSOC.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a VA mental disorders examination in November 2011, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its August 2011 remand directives.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC scheduled the Veteran for a medical examination and the Veteran attended that examination.  The AMC later issued an SSOC in July 2012.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2012).

As noted above, the Veteran was also afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2012).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran contends that he currently suffers from a psychiatric condition, to include PTSD, which is the result of his active duty service.  Specifically, he claims that while stationed in Vietnam: he witnessed the deaths of two friends; his company was ambushed by the enemy and was under fire for several hours, resulting in the deaths of 300 people; and finally, that he assisted with transporting the bodies of fallen soldiers.  The Veteran claims that these experiences caused his currently alleged psychiatric disorder.

Relevant Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires that three elements must be present according to VA regulations: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2012).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125 (a) (2012).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2012).
The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy."  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, (and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2012); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  See VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f).  The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39,843-39,852 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3) (2010).

Analysis

As noted above, the Veteran served in the USMC from January 1966 to January 1968.  His military occupational specialty was rifleman and he is the recipient of the NDSM, VSM, VCM and the Marksman Badge.  Prior to entry into active duty service, the Veteran participated in a pre-induction medical examination.  At that time, clinical evaluation revealed his psychiatric state to be normal.  See Standard Forms (SFs) 88 & 89, Service Pre-Induction Examination Reports, November 8, 1965.  The Veteran did not complain of, or receive treatment for, a psychiatric disorder during his time in active duty service.  Upon discharge, the Veteran's psychiatric state was again noted to be normal.  See SF 88, Service Release From Active Duty Examination Report, January 3, 1968.

The first documented evidence of psychiatric treatment was in February 2009.  At that time, the Veteran participated in a class at the VA Mental Health Clinic to improve his quality of life and encourage self-care behaviors.  The theme of the activity was "harmonizing your life through movement" and the invited guest discussed Tai Chi as a martial art directed to healing the mind and body.  See VA Treatment Record, February 11, 2009.  There is no other post-service evidence of record addressing the Veteran's claimed psychiatric disorders.

In November 2011, the Veteran participated in a VA Mental Disorders/PTSD examination.  The VA examiner reviewed the Veteran's claims file in conjunction with the examination and noted that the Veteran was born in Carolina, Puerto Rico, was raised by both parents and had eight siblings.  The Veteran indicated that he maintained "good" family relationships.  He stated that he had been married four times and was currently separated from his fourth wife.  He noted that he had five children, with whom he maintained good relationships.  With respect to activities, the Veteran indicated that he enjoyed playing dominos, watching sports programming and movies.  See VA Mental Disorders Examination Report, November 18, 2011.

The Veteran completed high school prior to entry into military service.  He served in the USMC from January 1966 to January 1968, and attained the rank of E4.  He was honorably discharged.  He stated that he did not have any disciplinary problems during his time in service.  During his time in Vietnam, the Veteran stated that on one particular occasion, he was patrolling an area when soldiers named "Henry" and "Kabundi" were killed in front of him.  He noted that in July 1967, "we were ambushed by the enemy and were on crossfire for several hours.  We lost 300 soldiers."  Following his discharge from service, the Veteran stated that from 1974, he has worked full-time in a private transportation company in manufacturing.  Id.

The Veteran did not report any psychiatric treatment.  There was no history of psychiatric inpatient treatment reported or documented.  He also denied a history of suicide attempts and family psychiatric history.  The Veteran endorsed episodes of occasional anxiety and experiencing past unspecified memories of his military experiences.  He also noted sleeping difficulties (described as sleeping five hours per night), which improved with "C-pack treatment."  There was no evidence of relevant legal or behavioral history (pre-military, military and post-military) and no history of substance abuse.  Ultimately, the VA examiner determined that the Veteran did not meet the full DSM-IV criteria for a diagnosis of PTSD, nor did he suffer from any other psychiatric disorder.  Id.
Initially, the Board notes that the Veteran does not have a current diagnosis of PTSD or any other acquired psychiatric disorder.  In order to be considered for service connection, a claimant must first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In the absence of a diagnosed psychiatric disorder, service connection may not be granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

The only evidence in support of the Veteran's claim that he currently suffers from PTSD, or an acquired psychiatric disorder related to service, consists of his own lay statements.  As noted, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Barr, supra.  However, the Veteran's lay statements in the present case are outweighed by the negative service treatment records, negative post-service treatment records, and the negative VA medical opinion cited above.

The Veteran is certainly competent to give evidence about what he experiences; for example, he is competent to state that he feels anxiety and depression.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not, however, competent to provide an opinion as to the cause or etiology of any this type of current disorder because he does not have the requisite medical knowledge or training.

The Veteran has failed to establish that he has a current psychiatric disorder.  As such, element (1) under Shedden has not been satisfied.  See Shedden, supra.  As such, the Board need not discuss the remaining elements required to establish service connection.  Accordingly, the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b) (2012).  There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


